Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with May 3, 2022 on Stewart L. Gitler.
The application has been amended as follows: 
Canceled claims 41 and 43.
Amended claim 27 as follows:
27. (Currently Amended) A joint arrangement between at least one first component and one second component, the at least one first component and one second component having a topside and an underside, the joint arrangement comprising: 
a joint bushing received in a first opening of the first component and a joint pin which is passed through the joint bushing and which has a pin head, 
a pin section lying opposite the pin head and protruding from the joint bushing is adapted to be fastened to the second component by a rivet connection, and 
a stop disk element [[is]] received between the pin head and the topside of the first component, 
wherein the joint bushing is a collar bearing having a bushing section received in the first opening of the first component and an adjoining annular collar section between the first and second components, and the adjoining annular collar section abuts against the underside of the first component, 
wherein the joint pin comprises at least a first pin section, a second pin section, and a third pin section which are joined to the pin head one after another along a pin longitudinal axis of the joint pin and the first pin section, the second pin section and the third pin section have different diameters resulting in the joint pin having a multi-step contour, 
wherein the stop disk element comprises an opening arranged to receive the first pin section,
wherein the stop disk element is captively secured on the first pin section of the joint pin by a plastic deformation of material of the joint pin in the stepped region between the first pin section and the second pin section, the joint bushing is captively held on the joint pin, and the joint bushing is securely held on the second pin section of the joint pin by a plastic deformation of material of the joint pin in the stepped region between the second and the third pin sections, [[and]] 
wherein the bushing section of the joint bushing is supported against the stepped region between the first and second pin sections of the joint pin, and
wherein the third pin section protrudes from the joint bushing and is attached to the second component by a rivet connection.  
Amended claim 45 as follows:
45. (Currently Amended) A prefabricated assembly [[, of]] comprising the joint arrangement as claimed in claim 27, wherein the joint bushing is configured as a collar bearing with [[a]] the bushing section received in the first opening of the first component and [[an]] the adjoining annular collar section, and the adjoining annular collar section abuts against the underside of the first component.  
Amended claim 46 as follows:
46. (Currently Amended) A method for producing the prefabricated assembly as claimed in claim 45, the method comprising the steps of: 
pushing the stop disk element onto [[a]] the first pin section directly adjoining the pin head and the joint bushing; and 
inserting the bushing section into the first opening of the first component, wherein subsequently, in order to produce the joint arrangement, the joint pin comprising [[a]] the pre-assembled stop disk element is inserted with [[a]] the second pin section adjoining the first pin section into the bushing section of the joint bushing and the joint bushing is then captively secured to the joint pin.  
Amended claim 51 as follows:
51. (Currently Amended) The method according to claim 46, whereby in order to captively secure the stop disk element received by the first pin section on the joint pin, a material of the joint pin is plastically deformed in [[a]] the stepped region of the joint pin between the first pin section and second pin section.  
Amended claim 52 as follows:
52. (Currently Amended) The method according to claim 46, whereby in order to captively secure the joint bushing received by the second pin section, a material of the joint pin is plastically deformed in [[a]] the stepped region of the joint pin between the second pin section and third pin section.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 27, Schmidt (US 7,979,967) in view of Wu (US 6,171,011) discloses the claimed joint arrangement with the exception of wherein the stop disk element is captively secured on the first pin section of the joint pin by a plastic deformation of material of the joint pin in the stepped region between the first pin section and the second pin section.
There is no teaching or suggestion, absent the applicant’s own disclosure, for  one having ordinary skill in the art at the time the invention was made to modify the joint arrangement disclosed by Schmidt in view of Wu to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/03/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619